Exhibit 10.1
EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”), dated as of
September 13, 2010, is made by and between Constar International Inc., a
Delaware corporation, having its principal offices at One Crown Way,
Philadelphia, Pennsylvania 19154 (together with its successors and assigns, the
“Company”), and Grant Beard, a Michigan resident, whose address is as set forth
in the records of the Company (the “Executive”).
WHEREAS, the Company desires to retain and assure itself of the continued
employment of the Executive and to encourage his attention and dedication to the
best interests of the Company; and
WHEREAS, the Executive desires to enter the employment of the Company in
accordance with the terms of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:
1. Term of Employment. From and after the date the Executive commences
employment with the Company (the “Commencement Date”), this Agreement will
govern the Executive’s employment by the Company until September 13, 2014, with
such employment to continue thereafter for successive one-year periods unless
either party notifies the other party of non-renewal in writing not less than
ninety (90) days prior to the expiration of the initial term or any then-current
renewal term, unless sooner terminated under Section 4 of this Agreement (the
“Term of Employment”).
2. Position and Duties. During the Term of Employment, the Executive shall be
employed and serve as the President and Chief Executive Officer of the Company,
reporting to the Board of Directors of the Company (the “Board”), and he shall
be nominated for election as a member of the Board at the Company’s regularly
scheduled annual meeting of stockholders, provided that such nomination shall
not be prohibited by any governance, rule, regulation or mandate promulgated by
any governmental authority or agency, or any stock exchange or other
self-regulatory organization, including, without limitation, the Securities and
Exchange Commission, NASDAQ and any other stock exchange, market or automated
quotation system upon which the Company’s securities are listed or traded. As
President and Chief Executive Officer of the Company, the Executive shall have
the duties, responsibilities and authority normally associated with the office
and position of the president and chief executive officer of a company the size
and nature of the Company. During his employment, the Executive shall devote
substantially all of his business time to the business and affairs of the
Company and the Executive shall use his best efforts to perform faithfully and
efficiently the duties and responsibilities contemplated by this Agreement;
provided, however, that the Executive shall be allowed, to the extent such
activities do not substantially interfere with the performance by the Executive
of his duties and responsibilities for the Company or conflict with any
provision of Section 5 hereof, to (a) manage his personal and financial affairs,
and (b) serve on the charitable and corporate boards listed in Exhibit A (as it
may be amended from time to time), provided further that if the Board believes
that the Executive’s service on any such other board is detracting from the
Executive’s service to the Company, then the Board may request that the
Executive resign from one or more of such other boards and the Executive will
comply with such request.

 

 



--------------------------------------------------------------------------------



 



3. Compensation and Other Benefits.
In full satisfaction of the Executive’s performance of his services under this
Agreement, the Company agrees to compensate the Executive during the Term of
Employment as follows:
3.1. Base Salary. The Executive will receive a base salary of US $750,000 per
annum, payable in accordance with the Company’s normal payroll practices (which
currently provide for semi-monthly payments), which the Board will review
annually and may, in its sole discretion, increase (but not decrease) (“Base
Salary”).
3.2. Annual Bonus. For each calendar year ending during the Term of Employment
commencing with 2011, the Executive will be eligible to participate either in
the Annual Incentive Plan, effective as of January 1, 2009, as amended from time
to time (or any successor plan thereto), or an alternative annual incentive plan
to be established for the Executive by the Compensation Committee of the Board,
in each case with a target bonus opportunity (and associated target goals) of
100% of Base Salary (“Target Bonus”), a lesser bonus opportunity for partial
achievement of target goals, and a greater bonus opportunity for exceeding
target goals. For the calendar year ending December 31, 2010, subject to the
Executive’s continued employment through the payment date, the Company will pay
the Executive a guaranteed bonus of $250,000, which bonus will be payable in
2011 but in all events no later than March 15th of such year.
3.3. Benefit Plans. During the Term of Employment, the Executive will be
eligible to participate in all health and welfare benefit, retirement and 401(k)
plans and programs maintained currently or in the future by the Company for the
benefit of the Company’s senior executives and/or other employees. However,
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plan or program. If during the Term of Employment the
Executive purchases health insurance coverage through a former employer rather
than joining the Company’s health insurance program, then the Company will
reimburse the Executive for the reasonable cost of such coverage.
3.4. Expense Reimbursement.
3.4.1. During and in respect of the Term of Employment, the Executive will be
entitled to receive prompt reimbursement for business expenses incurred by the
Executive in performing his duties and responsibilities hereunder in accordance
with the Company’s policy for senior executives of the Company.
3.4.2. In addition, from the Commencement Date and through the six-month
anniversary of the Commencement Date, the Company will reimburse the Executive
for the cost of (x) one weekly round-trip airfare for himself between his
current home in Michigan and the location where he is or needs to be for Company
business, (y) reasonable housing arranged by the Company near the Company’s
headquarters and (z) an automobile (including a Company-leased vehicle) for use
while the Executive is working at the Company’s headquarters. Following the
six-month anniversary of the Commencement Date, the Company and the Executive
agree to discuss Executive’s continued commuting and the terms thereof. In
addition, in the event the Executive chooses to relocate to the area of the
Company’s headquarters, then the Company shall pay the reasonable cost of
relocating the Executive’s personal belongings from the Executive’s current home
in Michigan to such area, in accordance with the Company’s normal executive
relocation policy.

 

2



--------------------------------------------------------------------------------



 



3.4.3. Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided pursuant to
Section 3.3 and this Section 3.4 does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended from time to time, and its implementing regulations and
guidance (“Section 409A”) (a) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (b) the reimbursements for
expenses for which the Executive is entitled to be reimbursed will be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (c) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
3.5. Vacation and Fringe Benefits. During the Term of Employment, the Executive
will be entitled to four weeks paid vacation each calendar year, pro-rated for
any partial year, plus paid time off due to illness or personal reasons in
accordance with normal Company policy for its executives.
3.6. Equity Compensation. Each calendar year occurring during the Term of
Employment starting with 2011 and thereafter, subject to the Executive’s
employment on the grant date, the Executive shall receive an equity-based award
during such year with a value of $1,250,000, as determined with reference to the
closing price of the Company’s common stock on the date of grant (in the case of
stock options, the award will be of such size to require the Company to record
an accounting charge equal to the grant value, as determined in accordance with
generally accepted accounting principles (GAAP) consistent with the assumptions
the Company will use to estimate the value of employee stock options in its 10-K
for the year including the date of grant). The award will be made pursuant to
the Company’s 2009 Equity Compensation Plan; provided however, that if a
sufficient number of shares are not then available for grant under the Company’s
2009 Equity Compensation Plan, then any such award shall be made, in the sole
discretion of the Board, pursuant to another duly authorized plan of the
Company, an individual award agreement or in the form of cash settled restricted
stock units. The award will be in a form determined by the Board at the time of
grant, subject to such vesting conditions as the Board shall determine in its
sole discretion, and conditioned on the Executive’s execution of a usual and
customary award agreement prescribed by the Company at the time of grant.

 

3



--------------------------------------------------------------------------------



 



3.7. Long-Term Incentives.
3.7.1. As soon as administratively practicable following the Commencement Date,
but no later than March 15, 2011, the Board shall grant to the Executive the
right to receive a cash bonus equal to $1,250,000 (“Cash Bonus”) subject to the
following vesting conditions: (A) the attainment of corporate and/or individual
performance goals established by the Board in its sole discretion at the time of
grant for the three year period commencing January 1, 2011 and ending
December 31, 2013 (the “Performance Conditions”); and (B) the attainment of
corporate and/or individual performance goals established by the Board in its
sole discretion at the time of grant for each of the three calendar year periods
commencing January 1, 2011 and ending December 31, 2013 (collectively, the
“Interim Conditions”). If the Executive has remained continuously employed by
the Company through December 31, 2013, then the Company shall pay to the
Executive that portion of the Cash Bonus that the Board determines in its sole
discretion to have vested based on the extent to which the Performance
Conditions have been satisfied, with such amount, if any, paid in calendar year
2014 but in no event later than March 15, 2014.
3.7.2. As soon as administratively practicable following the Commencement Date,
but not later than March 15, 2011, the Board shall grant to the Executive a
number of restricted stock units determined by dividing $1,250,000 by the
closing price of the Company’s common stock on the Commencement Date (“RSUs”).
Such RSUs will be settled in cash based on the closing price of the Company’s
common stock on the last trading date preceding the date of payment (or in the
event that the shares are not then traded, based on the determination by the
Board of the then current fair market value of the Company’s common shares) and
will vest on September 7, 2013 if the Executive has remained continuously
employed with the Company through such vesting date. The cash payment in respect
of the vested RSUs will be paid to the Executive as soon as administratively
practicable following the date such units vest, but in no event later than
March 15, 2014. If there is a corporate transaction in which the number of
shares held by shareholders of the Company’s common stock is adjusted, the
number of RSUs awarded hereunder will also be similarly adjusted.
3.7.3. Notwithstanding anything to the contrary in Sections 3.7.1 or 3.7.2 and
in lieu of any payments thereunder, if, prior to payment and/or settlement of
the Cash Bonus and/or RSUs, the Executive’s employment with the Company
terminates without “Cause” or for “Good Reason” (each as defined below) in
accordance with Section 4.2 of this Agreement or if a “Change in Control” (as
defined below) of the Company occurs, the Executive shall not be entitled to
receive either a payment and/or settlement under Section 3.7.1 and/or 3.7.2, but
may instead be paid a pro rata portion of such Cash Bonus and/or RSUs, as
applicable, in each case determined as of the date of such termination of
employment or Change in Control, as follows: (A) with respect to the Cash Bonus,
the Company shall pay to the Executive that portion of the Cash Bonus that the
Board determines in its sole discretion to have vested based on the extent to
which the Interim Performance Conditions have been satisfied; and (B) with
respect to the RSUs, a portion of the RSUs shall vest, in an amount equal to the
product of (i) the number of RSUs originally granted by (ii) a fraction, the
denominator of which is 1,095 and the numerator of which is the number of days
that has then elapsed between the grant date and the date of the Executive’s
termination of employment or the Change in Control, as applicable. In the event
that amounts become payable under this Section 3.7.3 (Y) as a result of the
Executive’s termination of employment, then such amounts shall be paid in a lump
sum on the 60th day following termination of the Executive’s employment,
contingent upon the Executive’s execution of a release substantially in the form
attached as Exhibit B (the “Release”) and such Release becoming effective in
accordance with its terms no later than the 45th day following the date of the
Executive’s termination and (Z) as a result of a Change in Control, then such
amounts shall be paid in a lump sum on the date of such Change in Control,
provided that such Change in Control constitutes a “change in the ownership or
effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company, within the meaning of Treas.
Reg. §1.409A-3(i)(5).

 

4



--------------------------------------------------------------------------------



 



4. Termination. The Executive’s employment under this Agreement may be
terminated by either party during the Term of Employment in accordance with this
Section 4. Upon the occurrence of any termination of the Executive’s employment
(including his ceasing to be President and Chief Executive Officer), the
Executive shall and shall be deemed to immediately resign from any membership on
the Board and from any committees thereof (and the Executive shall promptly
tender to the Board a written resignation letter effecting the foregoing).
4.1. Termination Due to Death or Disability.
4.1.1. The Executive’s employment hereunder will terminate upon his death. In
addition, upon 30 days prior written notice to the Executive, the Company may
terminate his employment hereunder due to Disability. In the event of the
Executive’s death or the termination of his employment for Disability during the
Term of Employment, the Executive (or his estate or his legal representative, as
the case may be) will be entitled to: (a) any Base Salary earned but unpaid as
of the date of termination, payable in accordance with the Company’s normal
payroll practices; (b) payment within 30 days following the date of termination
of any unpaid expense reimbursements due in accordance with Section 3.4 above
and unused accrued vacation days through the date of termination; and (c) any
other payments and/or benefits which the Executive is entitled to receive under
any of the Company’s plans or policies, this Agreement or any other agreement
between the Executive and the Company, with payment in accordance with such
plan, policy or agreement (without duplication of any such payment or benefit)
((a), (b) and (c) are together with the benefits set forth in the succeeding
sentence collectively, the “Accrued Obligations”). In addition, the Executive
(or his estate or his legal representative, as the case may be) will be paid a
bonus for the year of termination equal to the Target Bonus multiplied by a
fraction, the numerator of which is the number of days the Executive was
employed during the year of termination, and the denominator of which is 365,
payable on the 30th day following the termination date. Except as otherwise
expressly set forth in this Section 4.1, neither the Company or any of its
Affiliates (as hereinafter defined) shall have any further obligation to the
Executive upon such termination other than his rights to be indemnified in
accordance with the Company’s articles of incorporation and/or by-laws. For
purposes of this Agreement, “Affiliate” means any person or entity controlling,
controlled by or under common control with the Company and, for the avoidance of
doubt, shall include any subsidiary of the Company.
4.1.2 For purposes of this Agreement, “Disability” means the Executive’s
inability to render, for a period of 120 days in any 12-month period, services
hereunder by reason of physical or mental disability, as determined by the
written medical opinion of an independent medical physician mutually acceptable
to the Executive and the Company. If the Executive and the Company cannot agree
as to such an independent medical physician, each shall appoint one medical
physician and those two physicians shall appoint a third physician who alone
shall make such determination.

 

5



--------------------------------------------------------------------------------



 



4.2. Termination Without Cause or by the Executive for Good Reason Prior to
Change in Control.
4.2.1. The Company may terminate the Executive’s employment without Cause, and
the Executive may terminate his employment for Good Reason, in accordance with
this Section 4.2.1. If during the Term of Employment the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason (in accordance with this Agreement) and such termination is
prior to a Change in Control, the Executive will be entitled to, contingent upon
the Executive’s execution of the Release, and such Release becoming effective in
accordance with its terms no later than the 45th day following the date of the
Executive’s termination and the Executive’s compliance with Section 5 of this
Agreement: (a) a payment equal to two times Base Salary plus two times the
Target Bonus (or one times Base Salary plus one times the Target Bonus if such
termination occurs prior to the first anniversary of the Commencement Date),
payable in 24 (12 if the termination is prior to the first anniversary of the
Commencement Date) equal monthly installments, with the first installment
payable on the 60th day after the termination date and then on each monthly
anniversary thereafter; and (b) if the Executive and/or his eligible dependents
timely elect continuation of medical benefits in accordance with COBRA, then
18 months of continued medical benefits in effect as of the date of termination
for the person electing such coverage at the same cost the Executive was paying
for participation in the Company’s health insurance program while employed;
provided that the Company’s obligation to pay the employer share of such medical
continuation shall cease upon the date such person is covered under another
group health plan. In addition, the Executive shall be paid or provided the
Accrued Obligations in the same time and manner as provided in Section 4.1.1
hereof. For the avoidance of doubt, upon termination without Cause or for Good
Reason prior to a Change in Control, the Executive shall retain the right to his
vested equity.
4.2.2. For purposes of this Agreement, “Cause” means (i) willful misconduct or
gross negligence by the Executive in connection with the performance of the
Executive’s duties for the Company or any of its Affiliates, including, without
limitation, misappropriation of funds or property of the Company or any of its
Affiliates; (ii) the indictment of the Executive of (A) any felony (other than a
minor traffic violation) or (B) a misdemeanor involving moral turpitude or
fraud; (iii) the Executive’s continued failure after written notice from the
Board to perform his duties for the Company or any of its Affiliates, including
without limitation a notice pursuant to Section 2(b) of this Agreement (other
than by reason of the Executive’s physical or mental illness, incapacity or
Disability); (iv) a material breach by the Executive of Section 5 of this
Agreement or the material provisions of any other written agreement of which the
Executive and the Company or any of its Affiliates are a party; (v) the
Executive’s material violation of any of the Company’s written policies and
procedures; (vi) the Executive’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate; or (vii) after being advised
of the commencement of any such investigation, the destruction or failure to
preserve documents or other materials known by the Executive to be relevant to
any such investigation or the willful inducement of others to fail to cooperate
or to produce documents or other materials in connection with any such
investigation. Anything herein to the contrary notwithstanding, the Executive’s
employment shall not be terminated for “Cause” within the meaning of clauses
(iii), (iv), (v) and (vi), unless written notice stating the basis for
termination is provided to the Executive and, if curable, he is given thirty
(30) days to cure the neglect or conduct that is the basis for such claim and
after such cure right has expired, if applicable, without cure by the Executive,
the Board votes by majority vote to terminate the Executive’s employment for
Cause. Upon any purported termination for Cause, the Board acting in good faith
may require the Executive to refrain from performing any services for the
Company, pending the outcome of any investigation of the circumstances giving
rise to a Cause termination or the Board vote and such an event shall not
constitute a breach of this Agreement or give rise to the Executive to terminate
his employment for Good Reason.

 

6



--------------------------------------------------------------------------------



 



4.2.3. For purposes of this Agreement, “Good Reason” means, without the written
consent of the Executive, (i) the Executive no longer reports to the Board or
the Executive suffers a material adverse change in the duties, responsibilities
or authority associated with his titles and position (other than with respect to
a Cause termination, upon Disability, or as a result of a determination that a
nomination for election to the Board would be prohibited by any governance,
rule, regulation or mandate promulgated by any governmental authority or agency,
or any stock exchange or other self-regulatory organization, including, without
limitation, the Securities and Exchange Commission, NASDAQ and any other stock
exchange, market or automated quotation system upon which the Company’s
securities are listed or traded); (ii) a reduction by the Company of the
Executive’s Base Salary or in his Target Bonus opportunity as a percentage of
Base Salary, or other material reduction in the compensation and benefits to
which the Executive is entitled under this Agreement; (iii) the failure of the
Company to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company and its subsidiaries within 15 days after any merger, consolidation,
sale or similar transaction, except where such assumption occurs by operation of
law; or (iv) in the event the Company files for protection under the United
States Bankruptcy Code, the failure of the Company within 60 days of the
petition date to file a motion to assume this Agreement. In the event the
Executive intends to terminate his employment with the Company for Good Reason
pursuant to this Section 4.2 or Section 4.3 below, written notice shall be given
to the Company no later than 90 days after the later of the date on which the
Executive first becomes aware of the existence of the event giving rise to Good
Reason or its occurrence, and shall specify the particular events which are the
basis for a resignation for Good Reason. The Company shall be given 30 days
after such notice to correct such events. Upon failure of the Company, within
such 30 day period, to correct such events, the Executive shall be required to
terminate his employment with the Company no later than 30 days following the
expiration of the Company’s cure period and failure to do so shall be deemed to
be a waiver by the Executive of his right to resign for Good Reason for such
events. Except as otherwise expressly set forth in this Section 4.2, neither the
Company or any of its Affiliates shall have any further obligation to the
Executive upon such termination other than his rights to be indemnified in
accordance with the Company’s by-laws and/or articles of incorporation.

 

7



--------------------------------------------------------------------------------



 



4.3. Termination Without Cause or by the Executive for Good Reason After a
Change in Control.
4.3.1. If during the Term of Employment the Company terminates the Executive’s
employment without Cause or the Executive terminates his employment for Good
Reason (in accordance with this Agreement) and such termination is on or after a
Change in Control, the Executive will be entitled to, contingent upon the
Executive’s execution of the Release and such Release becoming effective in
accordance with its terms no later than the 45th day following the date of the
Executive’s termination and the Executive’s compliance with Section 5 of this
Agreement: (a) the benefits set forth in Section 4.2.1(b) above; and (b) a
payment equal to three times Base Salary plus three times the Target Bonus (or
if such termination occurs prior to the first anniversary of the Commencement
Date, a payment equal to one times Base Salary plus one times Target Bonus),
payable in a lump sum on the 60th day following the date of termination. In
addition, the Executive will be paid or provided the Accrued Obligations in the
same time and manner as provided in Section 4.1.1 hereof. For the avoidance of
doubt, upon termination without Cause or for Good Reason on or after a Change in
Control, the Executive shall retain the right to his vested equity. Except as
otherwise expressly set forth in this Section 4.3, neither the Company or any of
its Affiliates shall have any further obligation to the Executive upon such
termination other than his rights to be indemnified in accordance with the
Company’s by-laws and/or articles of incorporation.
4.3.2. For purposes of this Agreement, “Change in Control” shall mean: (i) the
acquisition after the Commencement Date by an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the voting securities of the Company entitled to vote generally
in the election of directors (the “Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (a) any
acquisition, directly or indirectly by or from the Company or any subsidiary or
Affiliate of the Company, or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary or Affiliate of the
Company, (b) any acquisition by any underwriter in connection with any firm
commitment underwriting of securities to be issued by the Company, or (c) any
acquisition by any corporation if, immediately following such acquisition, 50%
or more of the then outstanding shares of common stock of such corporation and
the combined voting power of the then outstanding voting securities of such
corporation (entitled to vote generally in the election of directors), are
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who, immediately prior to such acquisition, were the
beneficial owners of the then outstanding common stock of the Company (“Common
Stock”); or (ii) the occurrence after the Commencement Date of a reorganization,
merger or consolidation, other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation, 50% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation; or
(iii) the occurrence after the Commencement Date of the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or (iv) during any period of
twenty-four (24) consecutive months commencing upon the Commencement Date, the
individuals at the beginning of any such period who constitute the Board and any
new director (other than a director designated by a person or entity who has
entered into an agreement with the Company or other person or entity to effect a
transaction described in clauses (i-iii) of this Section 4.3.2) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of any such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board. Notwithstanding the foregoing, a
“Change in Control” shall not include any event, circumstance or transaction
which results from the action of any entity or group which includes, is
affiliated with or is wholly or partially controlled by one or more executive
officers of the Company and in which the Executive participates.

 

8



--------------------------------------------------------------------------------



 



4.4. Termination For Cause or a Voluntary Resignation. The Executive agrees to
provide the Company with 30 days prior written notice before resigning his
employment for reasons other than for Good Reason. If the Executive’s employment
is terminated for Cause or he resigns his employment other than for Good Reason,
the Company shall only be required to pay him the Accrued Obligations (except,
in the event of a resignation, Executive shall retain any vested equity). In
addition, for a termination for Cause, both the Executive’s vested and unvested
equity shall be forfeited and, except as otherwise expressly set forth in this
Section 4.4, neither the Company or any of its Affiliates shall have any further
obligation to the Executive upon such termination other than his rights to be
indemnified in accordance with the Company’s by-laws and/or articles of
incorporation.
4.5. Parachute Payments. All amounts payable to the Executive by the Company
whether under this Agreement or any other agreement, program or arrangement with
the Company (each, a “Payment”) will be made without regard to whether the
deductibility of such payments (considered together with any other entitlements
or payments otherwise paid or due to the Executive) would be limited or
precluded by Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and without regard to whether such payments would subject the Executive
to the excise tax levied under Section 4999 of the Code; provided, however, that
if the Total After-Tax Payments (as defined below) paid to or for the benefit of
the Executive would be increased by the limitation or elimination of one or more
of such Payments, then the Board will reduce or, if necessary, eliminate any or
all Payments to the extent necessary to maximize the Total After-Tax Payments to
Executive.  The determination of the amount of the payments and benefits paid
and payable to the Executive and whether and to what extent reduction or the
elimination of any amounts payable are required to be made will be made at the
Company’s expense by a qualified independent professional selected by the
Company, which professional shall provide the Executive and the Company with
detailed supporting calculations with respect to its determination within thirty
(30) business days of the receipt of notice from the Executive or the Company
that the Executive has received or will receive a payment that is potentially
subject to Section 280G of the Code. Any determination by the professional shall
be binding upon the Company and the Executive.  For purposes of this Agreement,
the term “Total After-Tax Payments” means the total of all “parachute payments”
(as that term is defined in Section 280G(b)(2) of the Code) made to or for the
benefit of the Executive (whether made hereunder or otherwise), after reduction
for all applicable federal taxes (including, without limitation, the tax
described in Section 4999 of the Code).

 

9



--------------------------------------------------------------------------------



 



4.6. Section 409A. Notwithstanding anything to the contrary in this Agreement or
elsewhere, if the Executive is a “specified employee” as determined pursuant to
Section 409A as of the date of the Executive’s “separation from service” as
determined in accordance with Section 409A (“Separation From Service”) and if
any payment or benefit provided for in this Agreement or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting the Executive to additional tax, interest or penalties under
Section 409A, then any such payment or benefit that is payable during the first
six months following the Executive’s Separation From Service shall be paid or
provided to the Executive in a cash lump-sum, without interest, on the first
business day of the seventh calendar month following the month in which the
Executive’s Separation From Service occurs. In addition, any payment or benefit
due upon a termination of the Executive’s employment that represents a “deferral
of compensation” within the meaning of Section 409A shall only be paid or
provided to the Executive upon a Separation From Service and any reference a
payment or providing a benefit following termination of employment (or the date
of termination) shall be deemed for this purpose to be a payment or the
provision of a benefit following a Separation From Service. Notwithstanding
anything to the contrary in this Section 4 or elsewhere, any payment or benefit
under this Section 4, or otherwise, that is exempt from Section 409A pursuant to
Final Treasury Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided
to the Executive only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of the second taxable year of the
Executive following the taxable year of the Executive in which the Separation
From Service occurs; and provided further that such expenses are reimbursed no
later than the last day of the third taxable year following the taxable year of
the Executive in which the Separation From Service occurs. Additionally, for the
purposes of this Agreement, amounts payable under this Section 4 shall be deemed
not to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6 and each payment hereunder shall be
deemed to be a “separate payment” (including, without limitation, each
installment payment under Section 4.2.1(a)) for purposes of Section 409A
(including for purposes of application of these exemptions). Notwithstanding the
foregoing, neither the Company nor any of its Affiliates or their respective
directors, officers, employees or agents shall be liable to the Executive if any
amount payable or provided under this Agreement or otherwise is subject to any
taxes, penalties or interest as a result of the application of Section 409A.
5. Restrictive Covenants.
5.1. Non-Solicitation. During the Restricted Period (as defined below in this
Section 5.1), the Executive shall not (except on the Company’s behalf), directly
or indirectly, on his own behalf or on behalf of any other person, firm,
partnership, corporation or other entity, (a) solicit or service the business of
any of the Company’s or its Affiliates’ clients, any of the Company’s or its
Affiliates’ former clients which were clients within twelve months prior to the
termination of his employment as chief executive officer or any of the
prospective clients which such prospective clients were being actively solicited
by the Company or its Affiliates at the time of the termination of his
employment, as chief executive officer or (b) attempt to cause or induce any
employee of the Company or its Affiliates to leave the Company or the Affiliate
or solicit for employment or to provide services to any other entity any
employee who was employed by the Company on the date of the Executive’s
termination of employment or within the six-month period prior thereto (unless
such employee’s employment was terminated without cause by the Company). For
purposes of this Section 5, “Restricted Period” means the time period during the
Executive’s employment with the Company or any of its Affiliates; plus (a) in
the event the Executive’s employment is terminated pursuant to Section 4.2 and
subject to compliance by the Company with the provisions thereof, the
twenty-four (24) month period immediately following such termination; (b) in the
event the Executive’s employment is terminated pursuant to Section 4.3 and
subject to compliance by the Company with the provisions thereof, the thirty-six
(36) month period immediately following such termination; or (c) in the event
the Executive’s employment terminates for any other reason, the twelve
(12) month period immediately following the Executive’s termination of
employment.

 

10



--------------------------------------------------------------------------------



 



5.2. Non-Competition. During the Restricted Period, the Executive shall not,
directly or indirectly, within or with respect to the United States of America,
the United Kingdom or Western Europe engage, without the consent of the Company,
in any business or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder or in any other capacity, or
render any services or provide any advice to any business, activity, person or
entity which competes with any PET packaging business or any other business the
Company is engaged in as of the date of the Executive’s termination of
employment; provided, however, that the Executive’s passive ownership of not
more than 5% of the stock of any publicly-traded corporation shall not be a
violation of this Section 5.2. The Executive acknowledges that his skills are
such that he can be gainfully employed in noncompetitive employment and that the
agreement not to compete will in no way prevent him from earning a living. The
Executive understands and agrees that the rights and obligations set forth in
Section 5.1 and this Section 5.2 as well as the other provisions of this
Section 5 shall extend beyond the Term of Employment.
5.3. Confidentiality. The Executive shall not, during the Term of Employment and
at any time thereafter, without the prior express written consent of the
Company, directly or indirectly, divulge, disclose or make available or
accessible any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (a) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (b) necessary to prosecute the
Executive’s rights against the Company or its Affiliates or to defend himself
against any allegations, provided in the case of clause (b), the Executive files
any Confidential Information under protective order). In addition, the Executive
shall not create any derivative work or other product based on or resulting from
any Confidential Information (except in the good faith performance of his duties
under this Agreement). For purposes of this Agreement, “Confidential
Information” shall mean all information respecting the business and activities
of the Company, or any Affiliate of the Company, including, without limitation,
the clients, customers, suppliers, employees, consultants, computer or other
files, projects, products, computer disks or other media, computer hardware or
computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies of the
Company or any Affiliate. Notwithstanding the immediately preceding sentence,
Confidential Information shall not include any information that is, or becomes,
generally available to the public (unless such availability occurs as a result
of the Executive’s breach of any portion of this Section 5.3) or comes into
Executive’s possession on a non-confidential basis from a third party.

 

11



--------------------------------------------------------------------------------



 



5.4. Return of Company Property and Information. At the termination of the
Executive’s employment relationship (whether occurring during or after the Term
of Employment), the Executive shall promptly return to the Company, and shall
not use, all items of any nature that belong to the Company or any Affiliate,
and all property and materials (in any form, format or medium) containing or
relating to the business of the Company or any Affiliate or containing
Confidential Information. Anything herein to the contrary notwithstanding, and
provided the Executive maintains the confidentiality of such materials in
accordance with Section 5.3 above, the Executive shall be permitted to retain
copies of (i) papers and other materials of a personal nature, including
photographs, correspondence, personal diaries and rolodexes, but solely to the
extent such materials do not contain Confidential Information, (ii) information
showing his compensation and relating to reimbursement of expenses,
(iii) information that he reasonably believes may be needed for his tax purposes
and (iv) plans, programs and agreements relating to his employment or
termination thereof with the Company.
5.5. Ownership of Inventions. Each Invention (as defined below) made, conceived
or first actually reduced to practice by the Executive, whether alone or jointly
with others, during the Executive’s employment with the Company and each
Invention made, conceived or first actually reduced to practice by the
Executive, whether alone or jointly with others, within one year after the
termination of Executive’s employment with the Company which relates in any way
to work performed for the Company during the Executive’s employment, shall be
promptly disclosed in writing to the Board. Such report shall be sufficiently
complete in technical detail and appropriately illustrated by sketch or diagram
to convey to one skilled in the art of which the invention pertains, a clear
understanding of the nature, purpose, operations, and, to the extent known, the
physical, chemical, biological or other characteristics of the Invention. As
used in this Agreement, “Invention” means any invention, discovery or innovation
with regard to any facet of the Company’s business whether or not patentable,
made, conceived, or first actually reduced to practice by Executive, alone or
jointly with others, in the course of, in connection with, or as a result of
service as an employee of the Company, including any art, method, process,
machine, manufacture, design or composition of matter, or any improvement
thereof. Each Invention, as herein defined, shall be the sole and exclusive
property of the Company. The Executive agrees to execute an assignment to the
Company or its nominee of the Executive’s entire right, title and interest in
and to any Invention, without compensation beyond that provided in this
Agreement. The Executive further agrees, upon the request of the Company and at
its expense, that the Executive will execute any other instrument and document
necessary or desirable in applying for and obtaining patents in the United
States and in any foreign country with respect to any Invention. The Executive
further agrees, whether or not the Executive is then an employee of the Company,
to cooperate to the extent and in the manner reasonably requested by the Company
in the prosecution or defense of any claim involving a patent covering any
Invention or any litigation or other claim or proceeding involving any Invention
covered by this Agreement, but all expenses thereof shall be paid by the Company
(other than a claim brought by the Executive).

 

12



--------------------------------------------------------------------------------



 



5.6. Non-disparagement. Except as otherwise required by law, following
termination of Executive’s employment, each of Company and Executive agrees that
it will not make any statement, whether oral or written, that is intended or
could reasonably be expected to disparage the other party or any of their
respective products, services, affiliates, directors, officers or employees.
5.7. Cooperation. Both during and after the Executive’s employment (whether
during or after the Term of Employment), the Executive agrees to reasonably
cooperate in connection with any litigation or other proceeding arising out of
or relating to matters in which the Executive was involved prior to his
termination of employment or of which he has knowledge. The Company agrees to
pay the Executive for his out-of-pocket travel expenses in connection with any
such cooperation. In addition, the Executive agrees that during the pendency of
any litigation or other proceeding involving the Company or any Affiliate, he
will maintain the confidentiality (other than to his attorneys and tax and/or
financial advisors) regarding the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its Affiliates and in the event any other party attempts to
obtain information or documents from the Executive with respect to matters which
are related to such litigation or other proceeding, the Executive shall promptly
so notify the Company’s counsel.
5.8. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 5 of this Agreement. The Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 5, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. The Executive further agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Section 5,
raise the defense that the Company has an adequate remedy at law.
5.9. Special Severability. The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 5 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 5 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

 

13



--------------------------------------------------------------------------------



 



6. Miscellaneous.
6.1. Applicable Law. Any matters of dispute between the parties to this
Agreement, whether arising from the Agreement itself or arising from alleged
extra contractual facts prior to, during, or subsequent to the Agreement,
including, without limitation, fraud, misrepresentation, negligence, or any
other alleged tort or violation of this Agreement, shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
applied without reference to principles of conflict of laws, regardless of the
legal theory upon which such matter is asserted. Both the Executive and the
Company agree to appear before and submit exclusively to the jurisdiction of the
state and federal courts located within Philadelphia, Pennsylvania with respect
to any controversy, dispute, or claim arising out of or relating to this
Agreement. The Executive further agrees that the Company may serve him with
judicial process via registered or certified mail in the manner provided in
Section 6.6 hereof.
6.2. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, heirs (in the case
of the Executive) and assigns. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company without the
Executive’s written consent, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities and obligations of the
Company under this Agreement, either contractually or as a matter of law but the
foregoing shall not be construed to affect any of the rights of Executive
hereunder in the event of a Change of Control. This Agreement is personal to the
Executive and, without the prior express written consent of the Company, shall
not be assignable by the Executive, except that the Executive’s rights to
receive any compensation or benefits payable upon death under this Agreement may
be transferred or disposed of pursuant to testamentary disposition or intestate
succession.
6.3. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.
6.4. Amendments; Waivers. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. Any waiver by any person of any
provision of this Agreement shall be effectively only if in writing and signed
by the person against whom the enforcement of the waiver is sought. All
amendments, modification or waivers effective against the Company must be
executed by an authorized officer of the Company. No waiver by any party of any
breach by the other party of any condition or provision contained in this
Agreement shall be deemed to be a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time.
6.5. Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.

 

14



--------------------------------------------------------------------------------



 



6.6. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other parties, by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized overnight courier, addressed as follows:

     
To the Company:
  Chairman of the Compensation Committee
 
  Constar International Inc.
 
  One Crown Way
 
  Philadelphia, PA 19154
 
   
and to
  General Counsel
 
  Constar International Inc.
 
  One Crown Way
 
  Philadelphia, PA 19154
 
   
To the Executive:
  at his home address as reflected in the Company’s records

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually delivered to the addressee.
6.7. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes to the extent the same are required
to be withheld pursuant to any applicable law or regulation.
6.8. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
6.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement. Any facsimile or electronic
signature hereon shall be given the same force and effect as an original
signature.
6.10. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

15



--------------------------------------------------------------------------------



 



6.11. Representations. The Company represents and warrants to the Executive that
this Agreement will be authorized by all necessary action of the Company and
will be the binding agreement of the Company, enforceable against it in
accordance with the terms thereof, except to the extent that enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting
enforcement of creditors’ rights generally. The Executive represents and
warrants that the performance by Executive of his duties and obligations under
this Agreement will not violate any agreement or understanding between the
Executive and any other person, firm, partnership, corporation or other
organization. The Executive also acknowledges that he has not relied on any
representation which is not expressly set forth in this Agreement and that he
was encouraged by the Company to seek independent legal advice before entering
into this Agreement.
6.12. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder
or the expiration of the Term of Employment to the extent necessary to give
effect to the intended provision of such rights and the intended performance of
such obligations. Without limiting the generality of the first sentence of this
Section 6.12, the rights and obligations of Section 5 shall survive the
termination of the Executive’s employment hereunder or the expiration of the
Term of Employment.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

            Constar International Inc.
      /s/ David Waksman       By: David Waksman            The Executive
      /s/ Grant Beard       Grant Beard   

 

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit A

Board Representations

1. T.A. Systems, Inc.

2. Blue Point Capital Partners

3. JDRF – Juvenile Diabetes Foundation

4. Academy of the Sacred Heart

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B — RELEASE
IN CONSIDERATION OF the terms and conditions contained in the Executive
Employment Agreement, dated as of  _____, 2010, (the “Employment Agreement”), by
and between                      (the “Executive”) and Constar International
Inc. and its affiliates (together with their respective successors and assign,
the “Company”), including, without limitation, the severance benefits provided
in Section 4 of the Employment Agreement, the Executive, on behalf of himself
and his heirs, executors, administrators, and assigns, hereby releases and
forever discharges the Company and its past, present and future subsidiaries,
divisions, affiliates and parents and their respective current and former
officers, directors, employees, agents, contractors and/or owners, and their
respective successors and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities, including without limitation, current and former trustees
and administrators of any employee pension benefit and welfare benefit plans
(the “Released Parties”) from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever, whether in law or in equity
and whether known or unknown (“Losses”), which the Executive and his heirs,
executors, administrators, and assigns have, had, or may hereafter have, whether
known or unknown, against the Released Parties or any of them from the beginning
of time up through and including the date the Executive executes this Release,
including, without limitation, any claims the Executive may have arising out of
or relating to his employment or termination from employment with the Company,
the Executive’s service as a director of the Company, any claims for attorneys’
fees or indemnification for taxes or other liabilities and any and all Losses
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law, including without limitation, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Fair Labor Standards
Act, as amended, 29 U.S.C. §§ 201 et. seq., the Pennsylvania Human Relations
Act, as amended, 43 P.S. §§ 955 et. seq., and any other equivalent or similar
federal, state, or local laws against discrimination or any other federal,
state, or local statue, or common law relating to employment, wages, hours or
any other terms and conditions of employment. This Release includes a release by
the Executive of any and all claims or rights arising under contract, covenant,
public policy, tort or otherwise; provided, however, that the Executive does not
release or discharge the Released Parties from any of the Company’s obligations
to him (i) under Section 4 of the Employment Agreement, (ii) for indemnification
under the Company’s By-Laws and/or certificate of incorporation, (iii) under the
Company’s 401(k) Retirement Savings Plan or any other applicable retirement or
benefit plan pursuant to the applicable terms of such plans, or (iv) under any
applicable directors’ and officers’ insurance policies or other indemnity
agreements, if any. It is understood that nothing in this Release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to the Executive, any such wrongdoing being expressly denied.

 

 



--------------------------------------------------------------------------------



 



The Executive acknowledges that the Executive is waiving and releasing any
rights that the Executive may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (“ADEA”) and the Older Workers
Benefit Protection Act, as amended, 29 U.S.C. §§ 621 et seq. (“OWBPA”) and that
this Release is knowing and voluntary. The Executive and the Company agree that
this Release does not apply to any rights or claims that may arise under ADEA or
OWBPA after the effective date of this Release. The Executive acknowledges that
the consideration given for this Release is in addition to anything of value to
which Executive is already entitled. The Executive further acknowledges that the
Executive has been advised by this writing that: (i) the Executive should
consult with an attorney prior to executing this Release, (ii) the Executive has
at least twenty-one (21) days within which to consider this Release, although
the Executive may, at his discretion, sign and return this Release to the
Company at an earlier time, (iii) for a period of 7 days following the execution
and delivery of this Release to the Company, the Executive may revoke his
consent to this Release by providing written notice of such revocation to the
Company’s General Counsel, Constar International Inc., One Crown Way,
Philadelphia, PA 19154 prior to the expiration of this 7-day revocation period,
(iv) if seven (7) days pass without receipt of such notice of revocation, this
Release shall become binding and effective on the eighth (8th) day after the
execution hereof (the “Effective Date”) and (v) nothing in this Release prevents
or precludes the Executive from challenging or seeking a determination in good
faith of the validity of this Release under ADEA or OWBPA, nor does it impose
any condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.
The Executive acknowledges and agrees that he has no right to future employment
with the Company or its affiliates and the Company and its affiliates shall have
the right to refuse to re-employ Executive without liability. The Executive
acknowledges and agrees that even though claims and facts in addition to those
now known or believed by the Executive to exist may subsequently be discovered,
it is Executive’s intention to fully settle and release all claims the Executive
may have against the Company and the persons and entities described above,
whether known, unknown or suspected.
The Executive acknowledges and agrees that the provisions of Section 5 of the
Employment Agreement shall continue in full force and effect in accordance with
their terms and, along with this Release, are a material inducement for the
Company to provide the payments and benefits in Section 4 of the Employment
Agreement.
The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this Release thereof, and will not voluntarily participate in such a
proceeding. However, nothing in this Release shall preclude or prevent the
Executive from filing a claim in good faith which challenges the validity of
this Release solely with respect to the Executive’s waiver of any Losses arising
under the ADEA or OWBPA or from filing a charge or participating, where
applicable, in any investigative proceeding of any federal, state or local
governmental agency relating to discrimination. To the extent permitted by
applicable law, the Executive agrees not to seek or accept any monetary damages
or any other relief obtained on his behalf by any government agency, private
party, class, or otherwise with respect to any claims covered by this Release
but acceptance of the same if permitted by applicable law shall not constitute a
default hereunder.

 

 



--------------------------------------------------------------------------------



 



Except as otherwise permitted herein or pursuant to applicable law, the
Executive agrees that if he ever challenges the validity of the Employment
Agreement or this Release, the Executive will return to the Company all money
paid to the Executive pursuant to Section 4 of the Employment Agreement if
requested by the Company or required by a court to do so. In addition, except as
otherwise permitted herein or pursuant to applicable law or court ruling, upon a
breach of any of the release of claims or covenant not to sue provisions set
forth in this Release by the Executive, and due to the difficulties in
calculating the damages that might be sustained (directly or indirectly) as a
result of such breach, the Executive shall forfeit his right to any and all
benefits or payments to be provided pursuant to Section 4 of the Employment
Agreement, or in the event the Executive has already been paid such benefits or
payments, the Executive shall return such benefits or payments to the Company.
The Company may withhold any payments otherwise due under the Employment
Agreement pending final adjudication of any such claim of breach.
This Release will inure to the benefit of the Company and its Affiliates (and
any successor thereto). Section 6.1 of the Employment Agreement shall govern
this Release (including any disputes in connection herewith).
INTENDING TO BE LEGALLY BOUND, the Executive hereby sets his hand below:
                                        
Dated:                     

             
State of                                                                 
)      
 
)     ss.
County of                                                             
)      

On this  _____  day of                      in the year 20_____  before me, the
undersigned, personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity as an individual, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

                  Notary Public           

 

 